ATTORNEY GENERAL OF TEXAS
                                             GREG        ABBOTT




                                                 April lo,2003



The Honorable William M. Jennings                           Opinion No. GA-005 8
Gregg County Criminal District Attorney
101 East Methvin Street, Suite 333                          Re: When the license of a bail bond surety
Longview, Texas 75601                                       who sold bail bonds before the creation of the
                                                            county’s bail bond board was “originally issued”
                                                            for purposes of section 1704.203(a), (f) of the
                                                            Occupations Code (RQ-0625-JC)


Dear Mr. Jennings:

        You ask whether a bail bond surety who sold bonds before the county created its bail bond
board in 2001 was licensed for purposes of section 1704.203(a), (f) of the Occupations Code before
the board’s creation.’ See TEX. OCC. CODE ANN. 8 1704.203(a), (f) (Vernon 2003).

         You state that the Gregg County Bail Bond Board was created approximately one year prior
to the date of your October 2002 request letter. See Request Letter, supra note 1, at 1.
Consequently, bail bond sureties in Gregg County have been licensed under chapter 1704 of the
Occupations Code only for approximately eighteen months, “regardless of how many years they
have” engaged in the bonding business in Gregg County. Id. You ask, therefore, which statute
governs these bail bond sureties ’“bail bond allotment to security ratios”: subsection (a) of section
1704.203 of the Occupations Code, which covers licenses issued before September 1, 1999, or
subsection (f) of the same section, which covers licenses issued on or after that date. Id.; see’TEX.
Oct. CODE ANN. 8 1704.203(a), (f) (Vernon 2003).

         In a county with a bail bond board, no person may act as a bail bond surety “unless the person
holds a license issued under” chapter 1704. TEX. OCC. CODE ANN. 8 1704.15 1 (Vernon 2003); see
id. 9 1704.152 (setting forth eligibility standards). Once licensed, a surety may not execute an
unlimited dollar amount of bonds; under section 1704.203, the amount a surety may execute
generally increases in proportion to the length of time the person has been licensed:

                  (a) Except as provided by Subsection (d), a license holder who holds a license
         originally issued before September 1, 1999, may not execute, and a person may not



        ‘See Letter from Honorable William M. Jennings, Gregg County Criminal District Attorney, to Honorable John
Cornyn, Texas Attorney General, at 1 (Oct. 2 1, 2002) (on file with Opinion Committee) [hereinafter Request Letter].
The Honorable William M. Jennings         - Page 2        (GA-0058)




        accept from the license holder, a bail bond that, in the aggregate with other bail bonds
        executed by the license holder in that county, results in a total amount that exceeds
        10 times the value of the security deposited or executed by the license holder under
        Section 1704.160.




                (d) A license holder, at any time, may increase the limits prescribed by this
        section by depositing or executing additional security.

                  (e) This section does not apply to a license holder that is a corporation.

               (f) A bail bond surety who holds a license originally          issued on or after
        September 1, 1999, and who:

                           (1) has been licensed for fewer than two years . . . may not
                  execute, and a person may not accept from the license holder, bail
                  bonds that in the aggregate exceed 10 times the value of property held
                  as security under Section 1704.16O(a)( l)(A) plus five times the value
                  of property held in trust under Section 1704.16O(a)( l)(B);

                          (2) has been licensed for at least two years and fewer than four
                  years may not execute, and a person may not accept from the license
                  holder, bail bonds that in the aggregate exceed 10 times the value of
                  property held as security under Section 1704.160(a)(l)(A) plus six
                  times the value of property           held in trust under Section
                  1704.16O(a)( l)(B);

                          (3) has been licensed for at least four years and fewer than six
                  years may not execute, and a person may not accept from the license
                  holder, bail bonds that in the aggregate exceed 10 times the value of
                  property held as security under Section 1704.160(a)(l)(A) plus eight
                  times the value of property held in trust under Section
                  1704.16O(a)( l)(B); or

                           (4) has been licensed for at least six years may not execute,
                  and a person may not accept from the license holder, bail bonds that
                  in the aggregate exceed 10 times the value of property held as security
                  under Section 1704.16O(a)( l)(A) plus 10 times the value of property
                  held in trust under Section 1704.160(a)(l)(B).

Id. 9 1704.203.   Section 1704.16O(a)( l), which section 1704.203 mentions several times, requires
aperson whose license application has been “conditionally approved,‘to (1) “deposit with the county
treasurer a cashier’s check, certificate of deposit, or cash,’ in the amount the applicant stated in the
The Honorable William M. Jennings        - Page 3        (GA-0058)




application, id. 9 1704.16O(a)( l)(A), or (2) execute in trust to the county bail bond board “each deed
to the property,’ that the applicant listed in his or her application, id. fj 1074.16O(a)( l)(B). See also
id. $8 1704.154(b)(2)(E), (3); 1704.16O(a)( 1).

        None of the bail bond sureties in your county were licensed under chapter 1704 prior to the
bail bond board’s creation in 2001. See Request Letter, supra note 1, at 1. We assume, in addition,
that you do not ask about corporate sureties, which are not subject to section 1704.203. See TEX.
Oct. CODEANN. 4 1704.203(e) (Vernon 2003).

         Section 1704.203 plainly refers to a “license.” See id. 8 1704.203(a), (f). While section
1704.203 does not specify “a license under this chapter,” as do other sections of chapter 1704, see,
e.g., id. 8 1704.152(a) (“To be eligible for a license under this chapter . . . .“); id. 8 1704.153 (“A
person is not eligible for a license under this chapter. . . .“); id. 9 1704.154(a) (“To be licensed under
this chapter . . . .“), 1‘t cannot refer to anything other than a license issued under chapter 1704. Cf:
Tex. Att’y Gen. LO-98-105, at 1 (stating that county may not impose bail bond licensing scheme
unless bail bond board has been created in accordance with statute).

         Moreover, section 1704.152(c) of the Occupations Code indicates that the legislature knew
how to exempt qualified applicants from certain licensing requirements in a county with a newly
created bail bond board. Section 1704.152, which governs eligibility for a license under chapter
1704, requires an applicant to have completed a certain amount of continuous work experience in
the bail bond business and continuing legal education. See TEX. OCC. CODEANN. fj 1704.152(c)
(Vernon 2003). Nevertheless, subsection (c) states that these work experience and continuing legal
education requirements do not apply “to the issuance of an original license . . . in a county before the
first anniversary of the date a board is created in the county.” Id. 8 1704.152(c)( 1).            .

         We conclude that the term “license” in section 1704.203 of the Occupations Code refers to
a license issued in accordance with chapter 1704. Because the Gregg County Bail Bond Board was
created after September 1,1999, a noncorporate bail bond surety in Gregg County must comply with
section 1704.203(f).     Of course, under section 1704.203(d), a license holder may increase the
statutory limits at any time “by depositing or executing additional security.” Id. 9 1704.203(d).
The Honorable William M. Jennings     - Page 4       (GA-0058)




                                       SUMMARY

                        The term “license” in section 1704.203 of the Occupations
               Code refers to a license issued in accordance with chapter 1704. See
               TEX. Oct. CODE AN-N. 8 1704.203(a), (f) (Vernon 2003). No bail
               bond surety’s license could have been “originally issued” prior to the
               creation of a bail bond board under chapter 1704. Consequently, in
               a county where a bail bond board was created after September 1,
               1999, a bail bond surety must comply with section 1704.203(f). See
               id. fj 1704.203(f).

                                              Very truly yours,




                                              Attorney G&&al of Texas



BARRY R. MCBEE
First Assistant Attorney General

DON R. WILLETT
Deputy Attorney General - Legal Counsel

NANCY S. FULLER
Chair, Opinion Committee

Kymberly K. Oltrogge
Assistant Attorney General, Opinion Committee